Citation Nr: 0911611	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran appeared before the undersigned at a hearing in 
July 2007.  

This claim was remanded for further development in October 
2007 and September 2008 Board decisions. 


FINDING OF FACT

A bilateral leg disorder, to include osteoarthritis of the 
bilateral hips and knees, is not related to military service.


CONCLUSION OF LAW

A bilateral leg disorder was not incurred in or aggravated by 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA-required notice regarding her service 
connection claim, in correspondence sent in August 2005, 
December 2007, and October 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist her in completing her service connection claim, and 
identified her duties in obtaining information and evidence 
to substantiate the claim.  The December 2007 and October 
2008 letters provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

The only deficiency with regard to notice in this case is 
that the 'Dingess notice' was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in a February 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records and post-
service VA treatment records.  The Veteran was also afforded 
VA examinations in connection with her claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

A successful claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Factual Background & Analysis 

In this case, the Veteran has demonstrated the existence of a 
current disability.  A VA examiner has diagnosed severe 
bilateral knee osteoarthritis, and mild to moderate bilateral 
hip osteoarthritis as the most likely etiology of her 
bilateral leg pain.  Thus, the first element of service 
connection has been established.

There is also evidence in support of the second element, in-
service incurrence or aggravation of a disease or injury.  
Service treatment records and her testimony show that 
beginning in November 1967, she began to complain of leg 
cramps with physical training, marching and running.  
Multiple physical examinations, however, revealed no organic 
or orthopedic disability.  She was eventually referred for a 
neuropsychiatric evaluation due to a suspected behavioral 
disorder.  A psychologist's evaluation notes reveal the 
Veteran had been a problem since entering service, with her 
refusal to participate in required training exercises, 
stating that "she [couldn't] do it."  A December 1967 
discharge physical examination shows her lower extremities 
were normal prior to separating from service.  

At a hearing in June 2007, the Veteran testified that her leg 
symptoms had continued since discharge from service.  Her 
testimony can be interpreted as reporting continuity of 
similar symptomatology from service until now.  She is 
competent to report that she experienced symptoms of pain in 
her legs, in service and after service, as this is something 
that is clearly capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

The contemporaneous record, however, does not support her 
report of continuity.  VA outpatient treatment records for 
the period beginning in October 1991, show an initial 
complaint of leg pain in November 1992.  At that time the 
Veteran reported that the symptom had been present for 
"several years."

In any event, while the Veteran would be competent to report 
a continuity of symptoms, she would not be competent to 
diagnose those symptoms as manifestations of the currently 
diagnosed osteoarthritis, bilateral hips and knees.  The 
diagnosis of osteoarthritis requires interpretation of X-ray 
evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

There are cases where a lay person's report of continuity of 
symptoms can satisfy the nexus requirement for a grant of 
service connection, osteoarthritis is diagnosed on the basis 
of X-ray testing and such a diagnosis would require 
specialized medical knowledge.  Cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is no medical evidence 
or competent medical opinion, which relates the current 
disability to military service.

In October 2007 and September 2008, the Board remanded this 
case to obtain examinations and medical opinions.

The Veteran was afforded a VA examination in December 2007, 
so that a specific medical opinion could be obtained 
regarding the possible link between the current leg disorders 
and the complaints of leg cramps in military service.  
Following a clinical examination and review of the Veteran's 
claims file, an examiner stated he could not resolve the 
issue of whether the Veteran's current leg disability was 
related to service without resorting to speculation.  He 
elaborated that this was in part due to there being very 
little evidence pertinent to the leg conditions during 
service; and because the current physical findings were 
possibly invalid due to the Veteran's malingering and 
exaggeration of symptoms.  

The Veteran's case was revisited by the same VA examiner in 
November 2008.  After reviewing the Veteran's case again, the 
examiner unequivocally opined that the Veteran's current 
bilateral leg condition was not caused or aggravated by her 
military service in any way.  The examiner's rationale for 
his revised opinion was that there was no evidence of injury 
or traumatic event in service causing knee pain.  He also 
noted that according to the records, the Veteran was unable 
to participate in physical training for most of the few 
months she had been in service.  The examiner also noted that 
the medical records and current physical examinations reflect 
a "history of exaggeration and/or fabrication of medical 
conditions."  In conclusion, the examiner stated that there 
was "no medical basis for leg cramps developing into 
osteoarthritis."  

The Veteran is not competent to render a medical opinion that 
the current osteoarthritis, bilateral knees and hips is 
related to military service, as she is a lay person not shown 
to have any specialized medical knowledge or training.  Barr 
v. Nicholson; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The only competent medical opinion in this regard is the 
November 2008 VA examiner's opinion which indicated the leg 
symptoms in service and the currently diagnosed bilateral leg 
disorders are not related.  There is no other medical opinion 
on record to refute that opinion.  Therefore, the required 
medical nexus element has not been met.  

Because osteoarthritis is recognized as a chronic disease 
under 38 C.F.R. § 3.307(a), 3.309(a); presumptive service 
connection is possible if it is identified to a compensable 
degree within one year of service.  The presumption requires 
that the Veteran have served 90 days or more.  38 U.S.C.A. 
§ 1112(a).  Because the Veteran did not serve 90 days, the 
presumption is inapplicable.  Further, there are no reported 
X-rays of the legs within one year of service; hence the 
disease was not shown to a compensable degree during the 
presumptive period.

In addition, if osteoarthritis was identified in service and 
at any time thereafter, service connection would be conceded.  
38 C.F.R. § 3.303(d).  As the preceding discussion should 
make clear, osteoarthritis was not identified in service and 
the Veteran's symptoms during service were attributed to 
other causes.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not arise. 38 U.S.C.A. § 
5107(b).  Service connection for a bilateral leg disorder is 
denied.


ORDER

Service connection for a bilateral leg disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


